DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 12-16 are still at issue and are present for examination. 
Terminal Disclaimer
The terminal disclaimer filed on 8/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,577,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 12-16 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a nucleic acid encoding a polymerase that comprises a hybrid polymerase domain that has at least 95% identity to the amino acid sequence set forth in SEQ ID NO: 12; or the polymerase region of SEQ ID NO:6, SEQ ID NO:8, or SEQ ID NO: 10, wherein the hybrid polymerase domain, when joined to a sequence non-specific double-stranded nucleic acid DNA binding domain having the amino acid sequence set forth in SEQ ID NO:22, has an increased ratio of polymerase activity to exonuclease activity relative to Pyrococcus furiosus polymerase joined to the sequence non-specific double-stranded nucleic acid DNA binding domain.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/19/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652